(2008)
In re: DIRECTECH SOUTHWEST, INC., FAIR LABOR STANDARDS ACT (FLSA) LITIGATION.
MDL No. 1984.
United States Judicial Panel on Multidistrict Litigation.
October 8, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Defendant DirecTech Southwest, Inc., has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Eastern District of Louisiana. Plaintiffs in all three actions either support or do not oppose the motion.
This litigation currently consists of three actions pending in three districts, one action each in the Eastern District of Louisiana, the Western District of Tennessee and the Eastern District of Texas.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of Louisiana will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each action arises out of allegations that DirecTech technicians are entitled to overtime pay under the Fair Labor Standards Act of 1938. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of Louisiana is an appropriate transferee forum for this litigation, because the first-filed and most advanced action is pending there and this choice is supported by all responding parties.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions pending outside the Eastern District of Louisiana are transferred to the Eastern District of Louisiana and, with the consent of that court, assigned to the Honorable Martin L.C. Feldman for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A

MDL No. 1984  IN RE: DIRECTECH SOUTHWEST, INC., FAIR LABOR STANDARDS ACT (FSLA) LITIGATION
Eastern District of Louisiana

Renee Melson, et al. v. DirecTech Southwest, Inc., C.A. No. 2:07-1087
Western District of Tennessee

Patrick Townsend, et al. v. DirecTech Southwest, Inc., et al., C.A. No. 2:08-2335
Eastern District of Texas

Robert Simmons, et al. v. DirecTech Southwest, Inc., C.A. No. 1:08-306
NOTES
[*]  Judge Motz took no part in the decision of this matter.